


Exhibit 10.1.3

 

SECOND AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) dated as
of November 20, 2014, by and among DIPLOMAT PHARMACY, INC., a Michigan
corporation (“Borrower”), the other Credit Parties signatory hereto, GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation, as agent (in such
capacity, “Agent”) for the lenders (collectively, “Lenders”) from time to time
party to the Credit Agreement (as defined below), and the Lenders.

 

RECITALS

 

A.                                    Borrower, the other Credit Parties
signatory thereto, Agent and Lenders are parties to the Amended and Restated
Credit Agreement dated as of June 26, 2014, as amended by the Consent and First
Amendment thereto dated as of October 20, 2014 (the “Credit Agreement”),
pursuant to which Lenders agreed to provide certain financial accommodations to
or for the benefit of Borrower and the other Credit Parties upon the terms and
conditions contained therein.  Unless otherwise defined herein, capitalized
terms or matters of construction defined or established in the Credit Agreement
shall be applied herein as defined or established therein.

 

B.                                    Credit Parties have requested that Agent
and Lenders amend the Credit Agreement to permit certain additional Investments,
and Agent and Lenders are willing to so amend on the terms and conditions set
forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the continued performance by Borrower and
the other Credit Parties of their promises and obligations under the Credit
Agreement and the other Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower, the other Credit Parties, Agent and Required Lenders hereby agree as
follows:

 

1.                                      Ratification and Incorporation of Credit
Agreement and Other Loan Documents.  Except as expressly modified under this
Amendment, (a) each Credit Party hereby acknowledges, confirms, and ratifies all
of the terms and conditions set forth in, and all of its obligations under, the
Credit Agreement and the other Loan Documents, and (b) all of the terms and
conditions set forth in the Credit Agreement and the other Loan Documents are
incorporated herein by this reference as if set forth in full herein.  Each
Credit Party represents that it has no offset, defense, counterclaim, dispute or
disagreement of any kind or nature whatsoever with respect to the amount of such
Indebtedness.

 

2.                                      Amendment of Credit Agreement.

 

2.1                               Section 5.4 of the Credit Agreement is hereby
amended by (A) deleting the “and” at the end of clause (h) thereof, (B) deleting
the period at the end of clause (i) thereof and replacing it with “; and”, and
(C) adding the following new clause (j):

 

--------------------------------------------------------------------------------


 

“(j)                              other Investments in an aggregate amount
during the term of this Agreement of up to $15,000,000 so long as at the time of
making any such Investment no Default or Event of Default shall then exist or
would exist after giving effect thereto.”

 

3.                                      Conditions to Effectiveness.  This
Amendment will be deemed effective as of November 20, 2014, subject to the
following:

 

3.1                               receipt by Agent of copies of the Amendment
duly executed by Borrower, the other Credit Parties and Lenders;

 

3.2                               the absence of any Default or Event of
Default, after giving effect to this Amendment.

 

4.                                      Entire Agreement.  This Amendment,
together with the Credit Agreement and the other Loan Documents, is the entire
agreement between the parties hereto with respect to the subject matter hereof. 
This Amendment supersedes all prior and contemporaneous oral and written
agreements and discussions with respect to the subject matter hereof.  Except as
otherwise expressly modified herein, the Loan Documents shall remain in full
force and effect.

 

5.                                      Representations and Warranties.  The
Credit Parties, jointly and severally, hereby represent and warrant that the
representations and warranties contained in the Credit Agreement were true and
correct in all material respects when made and, except to the extent that (a) a
particular representation or warranty by its terms expressly applies only to an
earlier date, or (b) any Credit Party has previously advised Agent in writing as
contemplated under the Credit Agreement, are true and correct in all material
respects as of the date hereof.

 

6.                                      Release.  Each Credit Party hereby
irrevocably releases and forever discharges each Indemnitee of and from all
damages, losses, claims, demands, liabilities, obligations, actions or causes of
action whatsoever (each a “claim”) that such Credit Party may now have or claim
to have against any Indemnified Person on the date hereof, whether known or
unknown, of every nature and extent whatsoever, for or because of any matter or
thing done, omitted or suffered to be done or omitted by any of the Released
Persons that both (a) occurred prior to or on the date hereof and (b) is on
account of or in any way concerning, arising out of or founded upon the Credit
Agreement or any other Loan Document, or Agent’s administration of and actions
under the Credit Agreement or any other Loan Document (each, a “Released
Claim”).

 

Each Credit Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Released Claims, and agrees that this Amendment and the above release are
and will remain effective in all respects as a release of Released Claims
notwithstanding any such differences or additional facts.  Without limiting the
restrictions on any Credit Party to sell or assign any rights under the Credit
Agreement and the other Loan Documents, each Credit Party represents and
warrants that it has not heretofore sold, assigned, transferred, pledged
hypothecated or purported to have sold, assigned, transferred, pledged or
hypothecated any Released Claim.  Each Credit Party further represents and
warrants that Credit Parties are the sole Credit Parties under the Credit
Agreement and the other Loan Documents and are the sole owner and holder of all
Released Claims.

 

2

--------------------------------------------------------------------------------


 

7.                                      Miscellaneous.

 

7.1                               Expenses.  Borrower agrees to pay on demand
all reasonable costs and expenses of Agent (including reasonable attorneys’
fees) incurred in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith.  All obligations provided herein shall survive any
termination of this Amendment and the Credit Agreement as amended hereby.

 

7.2                               Counterparts.  This Amendment may be executed
in identical counterpart copies, each of which shall be an original, but all of
which shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

 

7.3                               Headings.  Section headings used herein are
for convenience of reference only, are not part of this Amendment, and are not
to be taken into consideration in interpreting this Amendment.

 

7.4                               Recitals.  The recitals set forth at the
beginning of this Amendment are true and correct, and such recitals are
incorporated into and are a part of this Amendment.

 

7.5                               Governing Law.  This Amendment shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to contracts made and performed in such state,
without regard to the principles thereof regarding conflict of laws.

 

7.6                               Effect.  Upon the effectiveness of this
Amendment, from and after the date hereof, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” or words of like import
shall mean and be a reference to Credit Agreement as amended hereby, and each
reference in the other Loan Documents to “the Credit Agreement,” “thereunder,”
“thereof,” or words of like import shall mean and be a reference to the Credit
Agreement as amended hereby.

 

7.7                               No Novation.  Except as expressly provided in
Section 2 above, the execution, delivery, and effectiveness of this Amendment
shall not (a) limit, impair, constitute a waiver of, or otherwise affect any
right, power, or remedy of Agent or any Lender under the Credit Agreement or any
other Loan Document, (b) constitute a waiver of any provision in the Credit
Agreement or in any of the other Loan Documents, or (c) alter, modify, amend, or
in any way affect any of the terms, conditions, obligations, covenants, or
agreements contained in the Credit Agreement, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.

 

7.8                               Conflict of Terms.  In the event of any
inconsistency between the provisions of this Amendment and any provision of the
Credit Agreement, the terms and provisions of this Amendment shall govern and
control.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment to Amended and Restated Credit
Agreement has been duly executed as of the date first written above.

 

 

BORROWER:

DIPLOMAT PHARMACY, INC.

 

 

 

 

 

By:

/s/ Philip R. Hagerman

 

 

Name:

Philip R. Hagerman

 

 

Title:

President

 

 

CREDIT PARTIES:

DIPLOMAT CORPORATE PROPERTIES, LLC

 

DIPLOMAT HEALTH SERVICES, LLC

 

DIPLOMAT SPECIALTY PHARMACY

 

GREAT LAKES DISTRIBUTION CENTER, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF CHICAGO, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF FLINT, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF FT. LAUDERDALE, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF GRAND RAPIDS, LLC

 

DIPLOMAT SPECIALTY PHARMACY OF SOUTHERN CALIFORNIA, LLC

 

NAVIGATOR HEALTH SERVICES, LLC

 

 

 

By:

Diplomat Pharmacy, Inc., its sole Member

 

 

 

 

 

 

 

By:

/s/ Philip R. Hagerman

 

 

Name:

Philip R. Hagerman

 

 

Title:

President

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

DIPLOMAT HEALTH MANAGEMENT, LLC

 

DIPLOMAT HOLDING, LLC

 

DIPLOMAT INFUSION SERVICES, LLC

 

DSP-BUILDING C, LLC

 

DSP FLINT REAL ESTATE, LLC

 

 

 

 

 

By:

/s/ Philip R. Hagerman

 

 

Name:

Philip R. Hagerman

 

 

Title:

Manager

 

 

 

ENVOY HEALTH MANAGEMENT, LLC
AMBASSADOR COMPOUNDING, LLC

 

 

 

 

 

By:

/s/ Jeff Rowe

 

 

Name:

Jeff Rowe

 

 

Title:

Manager

 

 

 

AMERICAN HOMECARE FEDERATION, INC.
MEDPRO RX, INC.

 

 

 

 

 

By:

/s/ Sean M. Whelan

 

 

Name:

Sean M. Whelan

 

 

Title:

Treasurer/Secretary

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 

--------------------------------------------------------------------------------


 

AGENT:

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

By:

/s/ Jason Dufour

 

Name:

Jason Dufour

 

 

Duly Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 

--------------------------------------------------------------------------------


 

LENDERS:

GE CAPITAL BANK

 

 

 

 

 

By:

/s/ Paul Sleet

 

Name:

Paul Sleet

 

Title:

Duly Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Michael Cliff

 

Name:

Michael Cliff

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Wieslaw R. Sliwinski

 

Name:

Wieslaw R. Sliwinski

 

Title:

Underwriter II — CB

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

 

 

 

 

By:

/s/ Kevin Harbour

 

Name:

Kevin Harbour

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT]

 

--------------------------------------------------------------------------------
